Order of the Special Term in so far as appealed from reversed on the law and the facts, with costs, and the matter remitted to the Special Term to pass upon the propriety of the awards of the commissioners for parcel F, made on the theory that the claimants own the land under water. The deed (Exhibit C) vests in the claimants the title not only to the uplands but to the land in the bed of the lake perforce the language therein which conforms the description in that deed to the description of the corresponding parcel contained in the deed of April 4, 1814 — Exhibit T. (Matter of City of N. Y. [W. 10th St. R. Corp.], 256 N. Y. 222, 226, 227; Butler v. Clark, 66 Hun, 444.) This view is reinforced by the later reference in the appurtenance clause to the “ above described premises,” which reference concerned not only the description by metes and bounds but also included the reference to the 1814 deed and the particular description contained therein. Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ., concur.